Case: 16-40781      Document: 00513964915         Page: 1    Date Filed: 04/24/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                    No. 16-40781                                  FILED
                                  Summary Calendar                            April 24, 2017
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JORGE MIGUEL PEDRO-FERNANDEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 5:15-CR-1520-1


Before DAVIS, SOUTHWICK, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Jorge Miguel Pedro-Fernandez appeals his jury conviction for one count
of conspiring to transport undocumented aliens within the United States in
violation of 8 U.S.C. § 1324(a)(1)(A)(ii), (a)(1)(A)(v)(I), and (a)(1)(B)(i) and two
counts of transporting undocumented aliens within the United States in
violation of § 1324(a)(1)(A)(ii), (a)(1)(A)(v)(II), and (a)(1)(B)(i).                   Pedro-
Fernandez argues that the magistrate judge abused his discretion during the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-40781    Document: 00513964915     Page: 2   Date Filed: 04/24/2017


                                 No. 16-40781

voir dire when he denied Pedro-Fernandez’s requests to play an excerpt from
the movie, “My Cousin Vinny,” and to present a Power Point presentation on
the elements of the transportation offense with which he was charged.
      We will not disturb the scope and content of voir dire unless abuse of
discretion and prejudice are shown. United States v. Cervantes, 706 F.3d 603,
613 (5th Cir. 2013). Pedro-Fernandez has not made the requisite showing, as
the magistrate judge’s questions about the prospective jurors’ ability to be
impartial and follow the law on which the trial court would instruct them,
together with Pedro-Fernandez’s questions and comments, provided defense
counsel ample opportunity to exercise a reasonably knowledgeable right of
challenge to the prospective jurors. See id.; see also United States v. Harper,
527 F.3d 396, 409-10 (5th Cir. 2008).
      Pedro-Fernandez also argues that counsel was ineffective for failing to
perfect the record by proffering an exhibit that was ruled inadmissible.
Because the record is not sufficiently developed, we will not adjudicate Pedro-
Fernandez’s ineffective assistance of counsel claim. See United States v. Isgar,
739 F.3d 829, 841 (5th Cir. 2014); United States v. McPhail, No. 92-7559, 1994
WL 121700, at *3 (5th Cir. March 22, 1994) (unpublished).
      AFFIRMED.




                                        2